









































FIFTH AMENDED AND RESTATED
OPERATION AND MANAGEMENT
SERVICES AND SECONDMENT AGREEMENT







--------------------------------------------------------------------------------






Table of Contents to be updated
TABLE OF CONTENTS
Article 1
Definitions and Construction
6


 
Section 1.1
Definitions
6


 
Section 1.2
Construction of Agreement
12


 
Section 1.3
No Presumption
13


Article 2
Term
13


 
Section 2.1
Term of Agreement
13


 
Section 2.2
Termination of Services by the Operator
13


 
Section 2.3
Termination of Company Services and Ancillary Company Services by the Company
13


 
Section 2.4
Cessation of Company Services and Ancillary Company Services in connection with
the Terminaling Agreements
14


 
Section 2.5
Effect of Termination
14


Article 3
Personnel, Personnel Duties and Company Services
14


 
Section 3.1
Seconded Employees
14


 
Section 3.2
Personnel Duties
14


 
Section 3.3
Secondment of Personnel
15


 
Section 3.4
Company Services
16


 
Section 3.5
Ancillary Company Services
16


 
Section 3.6
Third-Party Arrangements
17


 
Section 3.7
Interruption of Company Services
17


 
Section 3.8
Manner of Performing/Providing Personnel Duties
17


Article 4
Self-Provided Services and Shared Items
17


 
Section 4.1
Self-Provided Services
17


 
Section 4.2
Shared Items
17


Article 5
Pricing, Billing and Reimbursement
18


 
Section 5.1
Reimbursement for Personnel Duties, Company Services and Ancillary Company
Services
18


 
Section 5.2
Annual Fee
18


 
Section 5.3
Billing
19


 
Section 5.4
Contents of Invoices
19


 
Section 5.5
Reimbursement Disputes
19


Article 6
Fee Adjustments
19





i

--------------------------------------------------------------------------------





 
Section 6.1
Capital Expenditures
19


Article 7
Access and Audit Rights
20


Article 8
Additional Covenants
20


 
Section 8.1
Required Permits
21


 
Section 8.2
Existing Obligations
21


 
Section 8.3
Records
21


Article 9
Representations
21


 
Section 9.1
Representations of the Operator Parties
21


 
Section 9.2
Representations of the Company Parties
21


Article 10
Insurance
22


Article 11
Force Majeure
22


 
Section 11.1
Force Majeure
22


Article 12
Services Council
23


 
Section 12.1
Formation of Services Council
23


 
Section 12.2
Meetings
23


Article 13
Event of Default: Remedies Upon Event of Default
23


 
Section 13.1
Event of Default
23


 
Section 13.2
Termination
24


 
Section 13.3
Set Off
24


 
Section 13.4
No Preclusion of Rights
24


Article 14
Indemnification
24


 
Section 14.1
Indemnification by Operator
24


 
Section 14.2
Indemnification by Company
25


 
Section 14.3
EXPRESS REMEDY
26


Article 15
Limitation on Damages
26


Article 16
Confidentiality
26


 
Section 16.1
Obligations
26


 
Section 16.2
Required Disclosure
26


 
Section 16.3
Return and Destruction of Information
27


 
Section 16.4
Receiving Party Personnel
27


 
Section 16.5
Survival
27


Article 17
Choice of Law
27


Article 18
Assignment
28





ii

--------------------------------------------------------------------------------





 
Section 18.1
Succession and Assignment
28


 
Section 18.2
Terms of Assignment
28


Article 19
Notices
28


Article 20
No Waiver; Cumulative Remedies
29


 
Section 20.1
No Waivers
29


 
Section 20.2
Cumulative Remedies
29


Article 21
Nature of Transaction, Relationship of Parties and Regulatory Status
29


 
Section 21.1
Independent Contractor
29


 
Section 21.2
No Agency
30


 
Section 21.3
Regulatory Status
30


Article 22
Dispute Resolution
30


 
Section 22.1
Procedure
30


 
Section 22.2
Initial Resolution Attempts
30


 
Section 22.3
Arbitration
31


Article 23
General
31


 
Section 23.1
Severability
31


 
Section 23.2
Entire Agreement
32


 
Section 23.3
Time is of the Essence
32


 
Section 23.4
No Third-Party Beneficiaries
32


 
Section 23.5
Further Assurances
32


 
Section 23.6
Counterparts
32





iii

--------------------------------------------------------------------------------





Exhibit A
Stormwater Discharge, Wastewater Treatment and Containment
Exhibit B
Steam
Exhibit C
Potable Water
Exhibit D
Roads and Grounds
Exhibit E
Sanitary Sewer
Exhibit F
Electrical Power
Exhibit G
Emergency Response
Exhibit H
Filter Press
Exhibit I
Fuel Gas
Exhibit J
API Solids
Exhibit K
Fire Water
Exhibit L
Instrument/Compressed Air
Exhibit M
Rail Operations and Unloading
Exhibit N
Vent System
Exhibit O
Diesel
Exhibit P
Nitrogen
Exhibit Q
Natural Gas
Exhibit R
Propane





iv

--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED
OPERATION AND MANAGEMENT SERVICES AND SECONDMENT AGREEMENT
THIS FIFTH AMENDED AND RESTATED OPERATION AND MANAGEMENT SERVICES AND SECONDMENT
AGREEMENT (this “Agreement”), dated as of February 28, 2017 (the “Commencement
Date”), is made by and among PBF Holding Company LLC, a Delaware limited
liability company (the “Company”), Delaware City Refining Company LLC, a
Delaware limited liability company (“Delaware City Refining”), Toledo Refining
Company LLC, a Delaware limited liability company (“Toledo Refining”), Torrance
Refining Company LLC, a Delaware limited liability company (“Torrance
Refining”), Torrance Logistics Company LLC (“Torrance Logistics”), Chalmette
Refining, L.L.C., a Delaware limited liability company (“Chalmette Refining”),
Paulsboro Refining Company LLC, a Delaware limited liability company (“Paulsboro
Refining” and, together with Delaware City Refining, Toledo Refining, Torrance
Refining, Torrance Logistics, and Chalmette Refining, the “Company
Subsidiaries,” and together with the Company, collectively, the “Company
Parties”), PBF Logistics GP LLC, a Delaware limited liability company (the
“General Partner”), PBF Logistics LP, a Delaware limited partnership (the
“Operator”), Delaware City Terminaling Company LLC, a Delaware limited liability
company (“DCT”), Toledo Terminaling Company LLC, a Delaware limited liability
company (“Toledo Terminaling”), Delaware Pipeline Company LLC, a Delaware
limited liability company (“DPC”), Delaware City Logistics Company LLC (“DCLC”),
Paulsboro Natural Gas Pipeline Company LLC, a Delaware limited liability company
(“PNGPC”) and PBFX Operating Company LLC, a Delaware limited liability company
(“PBFX Operating” and, together with DCT, Toledo Terminaling, DPC, DCLC and
PNGPC the “Operator Subsidiaries”). The Operator Subsidiaries, the General
Partner and Operator are collectively referred to herein as the “Operator
Parties.” The Company, the Company Subsidiaries, the General Partner, the
Operator and each of the Operator Subsidiaries may be referred to herein
individually as “Party” or collectively as the “Parties.”
RECITALS
WHEREAS, certain of the Parties previously entered into that certain Fourth
Amended and Restated Operation and Management Services and Secondment Agreement,
dated as of August 31, 2016 (the “Existing Agreement”), and the Parties now
desire to amend and restate the Existing Agreement as provided herein;
WHEREAS, the Operator Parties own or lease the Terminal;
WHEREAS, the Company Parties own and operate the Refinery;
WHEREAS, the Operator Parties have agreed to provide logistics, terminaling and
transportation services to the Company Parties and the Company Parties can
provide or make available to the Operator Parties the personnel necessary to
operate and maintain the Terminals; and


5

--------------------------------------------------------------------------------





WHEREAS, the Operator Parties desire that the Company Parties provide and make
available to the Operator Parties the personnel necessary for the Operator
Parties to provide the logistics, terminaling and transportation services.
NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION
1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:
“Affiliate” means, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (a) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (b) ownership of 50% or more of the equity
or equivalent interest in any Person and (c) the ability to direct the business
and affairs of any Person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, each of the
Company Parties, on the one hand, and each of the Operator Parties, on the other
hand, shall not be considered Affiliates of each other.
“Agreement” has the meaning specified in the preamble to this document.
“Ancillary Company Services” has the meaning specified in Section 3.5.
“Annual Fee” has the meaning specified in Section 5.2.
“Applicable Law” means any applicable statute, law, regulation, Environmental
Law, ordinance, rule, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision of, or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by, any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including all of the
terms and provisions of the applicable common law of such Governmental
Authority), as interpreted and enforced at the time in question.
“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Operator Parties, on the one hand, and the Company
Parties, on the other hand, arising under or in connection with this Agreement,
which cannot be resolved by the Services Council within thirty (30) days (unless
a longer duration is otherwise agreed to) from being submitted to the Services
Council.


6

--------------------------------------------------------------------------------





“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F and 1
atmospheric pressure.
“bpd” means barrels per day.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of California, the
State of Delaware, the State of Louisiana, the State of New York, the State of
New Jersey or the State of Ohio.
“Capital Expenditure” means any expenditure incurred to acquire or upgrade a
fixed asset.
“Chalmette Refinery” means the petroleum refinery, located outside New Orleans,
Louisiana owned and operated by Chalmette Refining.
“Chalmette Refining” has the meaning specified in the preamble of this
Agreement.
“Chalmette Storage Services Agreement” means the Storage Services Agreement
dated as of the date hereof by and between the Company and PBFX Operating.
“Chalmette Tank” means the crude oil storage tank located in Chalmette,
Louisiana, owned and operated by PBFX Operating.
“Claimant” has the meaning specified in Article 22.
“Commencement Date” has the meaning specified in the preamble of this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Company Parties” has the meaning specified in the preamble of this Agreement.
“Company Services” has the meaning specified in Section 3.4.
“Company Subsidiaries” has the meaning specified in the preamble of this
Agreement.
“Company Indemnitees” has the meaning specified in Section 14.1.
“Confidential Information” means all information, documents, records and data
(including this Agreement, except to the extent required to be made public in a
filing with the Securities and Exchange Commission or another Governmental
Authority or pursuant to the rules and regulations of any national securities
exchange) that a Party furnishes or otherwise discloses to the other Party
(including any such items furnished prior to the execution of this Agreement),
together with all analyses, compilations, studies, memoranda, notes or other
documents, records or data (in whatever form maintained, whether documentary,
computer or other electronic storage or otherwise) prepared by the receiving
Party which contain or otherwise reflect or are generated from such information,
documents, records and data; provided, however, that the term “Confidential
Information” does not include any information that (a) at the time of disclosure
or thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party


7

--------------------------------------------------------------------------------





without reliance on any Confidential Information or (c) is or was available to
the receiving Party on a nonconfidential basis from a source other than the
disclosing Party that, insofar as is known to the receiving Party after
reasonable inquiry, is not prohibited from transmitting the information to the
recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
“Counterparty” means, with respect to any of the Company Parties, the Operator,
and with respect to any of the Operator Parties, the Company.
“DCT” has the meaning specified in the preamble of this Agreement.
“Defaulting Party” has the meaning specified in Section 13.2.
“Delaware City Rail Terminal” means the double-loop rail terminal located in
Delaware City, Delaware (together with existing or future modifications or
additions) owned and operated by DCT.
“Delaware City Rail Terminaling Services Agreement” means the Delaware City Rail
Terminaling Services Agreement, dated as of May 14, 2014, by and between the
Company and DCT.
“Delaware City Refinery” means the petroleum refinery located in Delaware City,
Delaware owned and operated by Delaware City Refining.
“Delaware City Refining” has the meaning specified in the preamble of this
Agreement.
“Delaware City Truck Loading Services Agreement” means the Delaware City Truck
Loading Services Agreement, dated as of May 15, 2015, by and between the Company
and DCLC.
“Delaware City West Ladder Rack Terminaling Services Agreement” means the
Delaware City West Ladder Rack Terminaling Services Agreement, dated as of
September 30, 2014, by and between the Company and DCT, as successor-in-interest
to Delaware City Terminaling Company II LLC, a Delaware limited liability
company.
“Delaware Pipeline Services Agreement” means the Delaware Pipeline Services
Agreement, dated as of May 15, 2015, by and between the Company and DPC.
“Delaware Products Rack” means the 15 lane, 76,000 barrel per day capacity truck
loading rack located adjacent to the Delaware City Refinery.
“Delaware Products Pipeline” means the 23.4 mile, 16-inch interstate petroleum
products pipeline originating at the Delaware City Refinery with terminus at
Sunoco Logistics Partners L.P.’s Twin Oaks terminal.


8

--------------------------------------------------------------------------------





“East Coast Terminals” means the products terminals owned and operated by PBF
Logistics Products Terminals LLC.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment, safety, and occupational health, including the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Clean Water Act, the
Safe Drinking Water Act, the Hazardous Materials Transportation Act, OSHA, and
other similar federal, state or local health and safety, and environmental
conservation and protection laws.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Event of Default” has the meaning specified in Section 13.1.
“Existing Agreement” has the meaning specified in the recitals of this
Agreement.
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of a public enemy, wars, terrorism, blockades, insurrections,
riots, storms, floods, interruptions in the ability to have safe passage in
navigable waterways or rail lines, washouts, other interruptions caused by acts
of nature or the environment, arrests, the order of any court or Governmental
Authority claiming or having jurisdiction while the same is in force and effect,
civil disturbances, explosions, fires, leaks, releases, breakage, accident to
machinery, vessels, storage tanks or lines of pipe or rail lines, inability to
obtain or unavoidable delay in obtaining material or equipment, inability to
obtain or distribute crude oil, feedstocks, other products or materials
necessary for operation because of a failure of third-party pipelines or rail
lines or any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of commercially reasonable efforts such Party is unable to prevent or
overcome; provided, however, a Party’s inability to perform its economic
obligations hereunder shall not constitute an event of Force Majeure.
“Force Majeure Notice” has the meaning specified in Section 11.1.
“Force Majeure Party” has the meaning specified in Section 11.1.
“General Partner” has the meaning specified in the preamble of this Agreement.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.


9

--------------------------------------------------------------------------------





“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement, cause
of action, equitable or injunctive relief, or judicial or administrative order
and any Costs arising from compliance or non-compliance with Environmental Law.
“Non-Defaulting Party” means the Counterparty to a Defaulting Party.
“Omnibus Agreement” means that certain Fifth Amended and Restated Omnibus
Agreement, dated as of the date hereof, by and among the Company, the General
Partner, the Operator and PBF Energy Company LLC.
“Operator” has the meaning specified in the preamble to this Agreement.
“Operator Indemnitees” has the meaning specified in Section 14.2.
“Operator Parties” has the meaning specified in the preamble of this Agreement.
“Operator Subsidiaries” has the meaning specified in the preamble of this
Agreement.
“OSHA” means Occupational Safety and Health Act of 1970, 29 U.S.C.
Section 651 et seq.
“Overhead Expenses” means all overhead costs and expenses of any of the Company
Parties (including all compensation costs, including payroll, benefits and
payroll taxes allocated to each of the Seconded Employees providing the
Personnel Duties, or the Company’s employees providing the Company Services or
the Ancillary Company Services, multiplied by the proportion of such Person’s
business time spent providing Personnel Duties, Company Services or Ancillary
Company Services, as applicable) to the extent related to the Personnel Duties,
the Company Services or the Ancillary Company Services.
“Paulsboro Refinery” has the meaning set forth in the preamble.
“PBFX Operating” has the meaning specified in the preamble to this Agreement.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Period of Secondment” has the meaning specified in Article 3.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, trust or unincorporated organization,
joint stock company or any other private entity or organization, Governmental
Authority, court or any other legal entity, whether acting in an individual,
fiduciary or other capacity.
“Personnel Duties” has the meaning specified in Article 3.
“PNGPC” has the meaning specified in the preamble to this Agreement.


10

--------------------------------------------------------------------------------





“PNG Pipeline” means (i) the existing 8” natural gas pipeline or (ii) the 24”
natural gas pipeline to be constructed and, in each case terminating at the
Paulsboro Refinery.
“PNG Precedent Agreement” means that certain transportation agreement dated as
of February 28, 2017 between PNGPC and Paulsboro Refining.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal,
Bonds, Rates & Yields Section as the Prime Rate.
“Prudent Industry Practice” means, as of the relevant time, those methods and
acts generally engaged in or applied by the refining, pipeline or terminaling
industries (as applicable) in the United States that, in the exercise of
reasonable judgment in light of the circumstances known at the time of
performance, would have been expected to accomplish the desired result at a
reasonable cost consistent with functionality, reliability, safety and
expedition with due regard for health, safety, security and environmental
considerations. Prudent Industry Practice is not intended to be limited to the
optimum practices, methods or acts to the exclusion of others, but rather is
intended to include reasonably acceptable practices, methods and acts generally
engaged in or applied by the refining, pipeline or terminaling industries (as
applicable) in the United States.
“Receiving Party Personnel” has the meaning specified in Section 16.4.
“Refinery” means, collectively, the Chalmette Refinery, the Delaware City
Refinery, the Toledo Refinery and the Torrance Refinery. In addition, if any of
the Company Parties acquires, leases or constructs assets directly connected to
and leased or constructed to reasonably support the operation of, or to replace
any portion of, the Chalmette Refinery, the Delaware City Refinery, the Toledo
Refinery or the Torrance Refinery, those assets shall automatically become a
part of the Refinery.
“Required Permits” has the meaning specified in Section 8.1.
“Respondent” has the meaning specified in Article 22.
“Seconded Employee” has the meaning specified in Article 3.
“Seconded Employee Schedule” has the meaning specified in Section 3.3(a).
“Services Agreements” means, collectively, the Chalmette Storage Services
Agreement, the Delaware City Rail Terminaling Services Agreement, the Toledo
Truck Unloading & Terminaling Agreement, the Toledo Storage & Terminaling
Services Agreement, the Delaware City West Ladder Rack Terminaling Services
Agreement, the Delaware City Truck Loading Services Agreement, the Delaware
Pipeline Services Agreement, the SJV System Transportation Agreement and the PNG
Pipeline Transportation Agreement.
“Services Council” shall mean the council comprised of 2 representatives of the
Operator Parties and 2 representatives of the Company Parties.
“Special Damages” has the meaning specified in Article 15.


11

--------------------------------------------------------------------------------





“SJV System” means the 189.2 mile crude pipeline system (collectively, the “SJV
System”) which consists of: (i) the M1, M55 and M70 pipelines in California with
approximately 110,000 bpd of capacity; (ii) 11 pipeline stations positioned
between Belridge and the Torrance Refinery with heavy crude heating, pumping and
storage capabilities; and (iii) 11 breakout tanks with an aggregate capacity of
988,000 barrels.
“SJV System Transportation Agreement” means the SJV System Transportation
Agreement, dated as of August 31, 2016, by and between the Company and TVPC.
“Term” has the meaning specified in Section 2.1.
“Terminal” means, collectively, the Chalmette Tank, the Delaware City Rail
Terminal, the Toledo Tank Farm Assets, the Toledo Truck Terminal, the West
Ladder Rack, the Delaware Products Rack, the Delaware Products Pipeline, the
East Coast Terminals, the SJV System and the PNG Pipeline.
“Toledo Refinery” means the petroleum refinery, located in Toledo, Ohio owned
and operated by Toledo Refining.
“Toledo Refining” has the meaning specified in the preamble of this Agreement.
“Toledo Tank Farm Assets” means the tank farm, commonly referred to as “Tank
Farm #2,” and related facilities co-located with the tank farm, connected by
pipelines to the Toledo Refinery located near Toledo, Ohio.
“Toledo Terminaling” has the meaning specified in the preamble of this
Agreement.
“Toledo Storage & Terminaling Services Agreement” means that certain Storage and
Terminaling Services Agreement, dated as of December 12, 2014, by and between
the Company and Toledo Terminaling.
“Toledo Truck Terminal” means the truck unloading facility generally consisting
of four crude truck unloading spots located in Toledo Refinery’s north tank farm
adjacent to the Toledo Refinery (together with existing or future modifications
or additions) owned and operated by the Operator.
“Toledo Truck Unloading & Terminaling Agreement” means that certain Toledo Truck
Unloading and Terminaling Agreement, dated as of May 14, 2014, by and between
the Company and the Operator.
“Torrance Refinery” means the petroleum refinery, located in Torrance,
California owned and operated by Torrance Refining.
“TVPC” means Torrance Valley Pipeline Company LLC, a Delaware limited liability
company.




12

--------------------------------------------------------------------------------





“West Ladder Rack” means the heavy crude oil rail unloading rack located in
Delaware City, Delaware (together with existing or future modifications or
additions) owned and operated by DCT II.
1.2 Construction of Agreement.
(a)Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Exhibits are incorporated
herein.
(b)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(c)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
(d)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
(e)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue.
(f)A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.
(g)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
(h)Except where expressly stated otherwise, any reference to any Applicable Law
or agreement shall be a reference to the same as amended, supplemented or
reenacted from time to time.
(i)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
1.3 No Presumption. The Parties acknowledge that they and their counsel have
reviewed and revised this Agreement and that no presumption of contract
interpretation or construction shall apply to the advantage or disadvantage of
the drafter of this Agreement.
ARTICLE 2
TERM
2.1Term of Agreement. The term (the “Term”) shall commence on the Commencement
Date and shall continue until the earlier of (a) written mutual agreement by the
Parties to terminate this Agreement, (b) the termination of the Omnibus
Agreement, (c) a termination pursuant to a default in accordance with
Section 13.2 or (d) a termination pursuant to Section 2.4.


13

--------------------------------------------------------------------------------





2.2Termination of Services by the Operator. In addition to the Operator’s right
to adjust or terminate any of the Company Services or Ancillary Company Services
pursuant to Section 6.1(c), the Operator shall have the right to terminate any
or all of the Company Services, Ancillary Company Services or Personnel Duties,
without penalty, upon thirty (30) days prior written notice to the Company.
2.3
Termination of Company Services and Ancillary Company Services by the Company.

(a)Except as provided in Section 2.3(b), the Company shall have the right to
terminate any or all of the Company Services or Ancillary Company Services being
performed by the Company Parties without penalty, upon one hundred eighty
(180) days prior written notice to the Operator; provided, however, if one
hundred eighty (180) days prior notice is not sufficient time for the Operator,
using commercially reasonable efforts, to replace the Company Services or
Ancillary Company Services that are being terminated, the Company shall make its
equipment available to the Operator, at no cost, or continue to provide such
Company Services or Ancillary Company Services, as applicable, under the terms
of this Agreement, whichever is deemed practical by the Company in its
reasonable discretion, for a reasonable period of time after such one hundred
eighty (180) day period while replacement Company Services or Ancillary Company
Services are being arranged.
(b)The Company may not terminate Company Services or Ancillary Company Services
for Stormwater Discharge and Wastewater Treatment (Exhibit A), Steam (Exhibit
B), Potable Water (Exhibit C), Roads and Grounds (Exhibit D), Sanitary Sewer
(Exhibit E), Electrical Power (Exhibit F), Fuel Gas (Exhibit I), Fire Water
(Exhibit K), Instrument/Compressed Air (Exhibit L), Vent System (Exhibit N) and
Nitrogen (Exhibit P) pursuant to this Section 2.3.
2.4Cessation of Company Services and Ancillary Company Services in connection
with the Services Agreements. Upon the termination or expiration of the
applicable Term (as defined therein) of each Services Agreement, the Company
Services and the Ancillary Company Services that relate thereto shall also
terminate as of the termination or expiration of such Term. If all of the
Services Agreements terminate or expire, the Term hereof shall automatically
terminate.
2.5Effect of Termination. Upon termination or expiration of the Term, all rights
and obligations of the Parties under this Agreement shall terminate; provided,
however, Articles 14 through 23 shall survive the termination or expiration of
the Term in accordance with their terms; provided, further, termination or
expiration of the Term shall not discharge or relieve any Party from any
obligations or liabilities which may have accrued under the terms of this
Agreement prior to such termination.




14

--------------------------------------------------------------------------------





ARTICLE 3
PERSONNEL, PERSONNEL DUTIES AND COMPANY SERVICES
3.1Seconded Employees. During the Term, the Company shall, directly or
indirectly through the other Company Parties, designate (a) certain of employees
or contractors of the Company Parties to be seconded to the Operator Parties to
(x) perform the Operator Parties’ respective obligations under each of the
Services Agreements and (y) otherwise perform the Personnel Duties, and (b) such
other Persons (including consultants and professionals, service or other
organizations) as the Operator reasonably deems necessary or appropriate in
order to permit the Operator to (x) perform the Operator Parties’ respective
obligations under each of the Services Agreements and (y) otherwise perform the
Personnel Duties. Each employee or contractor who the Company seconds to the
Operator Parties pursuant to this Article 3 shall, during the time that such
employee or contractor is seconded to the Operator Parties under this Agreement
(the “Period of Secondment”), be referred to individually herein as a “Seconded
Employee” and, collectively, as the “Seconded Employees.”
3.2
Personnel Duties. The Personnel Duties shall include the following:

(a)operation of the Terminal, procurement and furnishing of all materials,
equipment, services, supplies and labor necessary for the operation and
maintenance of the Terminal, engineering support for such activities, and
related warehousing and security, including the following:
(i)maintain and operate flow and pressure control, monitoring, and over-pressure
protection;
(ii)maintain, repair, recondition, overhaul, and replace equipment, as needed,
to keep the Terminal in good working order; and
(iii)conduct all other routine day-to-day operations and maintenance at the
Terminal; and
(b)management and conduct of the business operations associated with the
Terminal, including the following:
(i)transportation and logistics, including commercial operations;
(ii)project execution;
(iii)contract administration;
(iv)database mapping, reporting and maintenance;
(v)rights of way;
(vi)materials and capital management;




15

--------------------------------------------------------------------------------





(vii)emergency response, security, permitting and all other health, safety and
environmental services;
(viii)engineering support (including facility design and optimization); and
(ix)such other general services related to the Terminal as the Parties may
mutually agree are necessary from time to time.
3.3
Secondment of Personnel.

(a)The Company Parties shall maintain a true, complete and accurate list of the
Seconded Employees on a schedule (the “Seconded Employee Schedule”). Seconded
Employees may be added to or removed from the Seconded Employee Schedule from
time to time by the Company Parties, as appropriate.
(b)Subject to the Company Parties’ right to be reimbursed by the Operator for
such expenses in accordance with Section 5.1, each Company Party shall pay all
expenses incurred by it in connection with the retention of the Seconded
Employees and such other Persons, including compensation, salaries, wages and
overhead and administrative expenses, charges to or incurred by such Company
Party, and, if applicable, social security taxes, workers compensation
insurance, retirement and insurance benefits and other such expenses. Any such
Seconded Employees and other Persons retained by any Company Party may be union
or non-union employees.
(c)Each Seconded Employee (other than contractors) will at all times remain an
employee of the applicable Company Party. Each Seconded Employee will, during
the applicable Period of Secondment, be called upon to perform services for both
the Operator Parties and the Company Parties. The Company Parties retain the
right to terminate the Secondment of any Seconded Employee for any reason and at
any time or to hire or discharge the Seconded Employees with respect to their
employment or engagement with the Company Parties. The Operator shall have the
right to terminate the Secondment to it of any Seconded Employee (including any
supervisor described in (e)) for any reason and at any time, upon prior written
notice to the Company Parties, but at no time will the Operator have the right
to terminate any Seconded Employee’s employment by the Company Parties or their
respective contractor.
(d)During a Period of Secondment, with respect to any Seconded Employee, such
Seconded Employee will report into the Operator’s management structure, and will
be under the direct management, supervision, direction and control of the
Operator with respect to such Seconded Employee’s day-to-day activities with
contractors remaining at the direction of the contracting entity.
(e)Those active employees whose titles in the Seconded Employee Schedule reflect
that they serve as supervisors or managers and who are called upon to oversee
the work of Seconded Employees working at the Terminal or to provide management
support on behalf of the Operator are designated by the Operator as supervisors
to act on the behalf of the Operator in supervising the Seconded Employees
pursuant to Section 3.3(d) above. Any Seconded Employee so designated will be
acting on behalf


16

--------------------------------------------------------------------------------





of the Operator when supervising the work of the Seconded Employees or when they
are otherwise providing management or executive support on behalf of the
Operator.
(f)The Operator shall not be a participating employer in any benefit plan of any
Company Party. The Company Parties shall remain solely responsible for all
obligations and liabilities arising with respect to any benefit plans relating
to any Seconded Employees and the Operator shall not assume any benefit plan or
have any obligations or liabilities arising thereunder, in each case except for
costs properly chargeable to the Operator.
3.4Company Services. In addition to providing the Seconded Employees to the
Operator Parties pursuant to Section 3.3, the Company Parties shall also provide
(through employees, contractors, subcontractors or Affiliates) the services
enumerated in the Exhibits to this Agreement (the “Company Services”) upon
customary terms in accordance with Prudent Industry Practice. The Operator shall
reimburse the Company for the Company Services in accordance with Section 5.1;
provided, however, that in the event any Company Services requires the Company
Parties to make Capital Expenditures, such Capital Expenditures shall be subject
to Section 6.1 and the Company Parties shall not be required to provide such
Company Services until the Company Parties are able to do so after using
reasonable efforts in compliance with Section 6.1; provided, further, the
Company Parties shall not be required to perform any additional Company Services
if the Company reasonably believes the performance thereof will (i) materially
adversely interfere with, or be detrimental to, the operation of the Refinery or
(ii) violate Applicable Law.
3.5Ancillary Company Services. From time-to-time during the Term, the Operator
may request that the Company Parties provide (through employees, contractors,
subcontractors or Affiliates), ancillary services to the Operator Parties
(“Ancillary Company Services”) upon customary terms in accordance with Prudent
Industry Practice so long as such additional Ancillary Company Services are
reasonably related to the Company Services or existing Ancillary Company
Services. The Operator shall reimburse the Company for the Ancillary Company
Services in accordance with Section 5.1; provided, however, that in the event
any requested additional Ancillary Company Services requires the Company Parties
to make Capital Expenditures, such Capital Expenditures shall be subject to
Section 6.1 and the Company Parties shall not be required to provide such
additional Ancillary Company Services until the Company Parties are able to do
so after using reasonable efforts in compliance with Section 6.1; provided,
further, the Company Parties shall not be required to perform any additional
Ancillary Company Services if they reasonably believe the performance thereof
will (i) materially adversely interfere with, or be detrimental to, the
operation of the Refinery or (ii) violate Applicable Law.






17

--------------------------------------------------------------------------------





3.6Third-Party Arrangements. Nothing herein shall be deemed to prevent any of
the Company Parties from providing services similar to the Company Services or
Ancillary Company Services to third parties. Further, nothing herein shall be
deemed to prohibit any of the Operator Parties from receiving services similar
to the Company Services or Ancillary Company Services from third parties.
3.7Interruption of Company Services. The Parties shall use commercially
reasonable efforts to minimize the interruption of Company Services or Ancillary
Company Services. In addition, the Company shall inform the Operator at least
sixty (60) days in advance (or promptly, in the case of an unplanned
interruption) of any anticipated partial or complete interruption of Company
Services or Ancillary Company Services at the applicable facility, including
relevant information about the nature, extent, cause and expected duration of
the interruption and the actions the Company is taking to resume full
operations; provided, however, that the Company shall not have any liability for
any failure to notify, or delay in notifying, the Operator of any such matters
except to the extent, subject to Article 11, the Operator has been materially
damaged by such failure or delay.
3.8Manner of Performing/Providing Personnel Duties. The Personnel Duties to be
performed and provided by the Seconded Employees made available pursuant to
Section 3.3 by the Company Parties hereunder shall be performed and provided
consistent with Prudent Industry Practice.
ARTICLE 4
SELF-PROVIDED SERVICES AND SHARED ITEMS
4.1Self-Provided Services. Subject to the Omnibus Agreement, except for the
Company Services and the Ancillary Company Services set forth in Sections 3.4,
and 3.5, respectively, the Operator shall provide for itself, at its sole cost
and expense, any other services it requires as applicable for its operations,
including telephone and fax services, computers and computer networks and tank
gauging.
4.2Shared Items. Notwithstanding anything to the contrary contained in
Section 4.1 above, the Parties have agreed to share certain of the following
items:
(a)existing infrastructure for the Parties’ telephones and faxes, including
telephone switch;
(b)existing fiber optics system;
(c)radio messages, at times, during their normal operations at the Refinery and
the Terminals, respectively; and
(d)an emergency alarm system for the Parties’ respective operations at the
Refinery and the Terminal, respectively, including existing infrastructure used
by the Parties to connect to the emergency alarm system; provided, however, each
Party shall be responsible, at its sole cost, for interconnecting into the
emergency alarm system.


18

--------------------------------------------------------------------------------





ARTICLE 5
PRICING, BILLING AND REIMBURSEMENT
5.1Reimbursement for Personnel Duties, Company Services and Ancillary Company
Services. The Operator shall reimburse the Company for all third-party costs and
expenses incurred by any of the Company Parties in connection with the
performance by the Seconded Employees of the Personnel Duties, or the Company’s
employees of the Company Services and the Ancillary Company Services (including
any Overhead Expenses) and if mutually agreeable to the Parties shall cause any
third-party service providers to invoice the Operator Parties directly in
connection with the performance of any Personnel Duties by such third party or
the performance of any Company Service or Ancillary Company Services by such
third party. The Operator shall reimburse the Company for all taxes (other than
property taxes, ad valorem taxes, income taxes, gross receipt taxes, payroll
taxes and other similar taxes) that the Company incurs on the Operator Parties’
behalf for the performance by the Seconded Employees of the Personnel Duties, or
the Company’s employees of the Company Services and the Ancillary Company
Services, unless prohibited by Applicable Law; provided, however, that in no
event shall the Company charge or be entitled to pass-through costs that
(i) result from any criminal act, willful misconduct or negligence of the
Company or any of its agents, employees or representatives, or (ii) are in the
nature of fines, late fees, penalties, interest or similar obligations that
could have been avoided by the Company in the exercise of Prudent Industry
Practice. If the Operator is exempt from the payment of any taxes allocated to
it under this Section 5.1, the Operator shall furnish the Company with the
proper exemption certificates.
5.2Annual Fee. In addition to reimbursement under Section 5.1, the Operator
shall pay to the Company an annual fee for the services as set forth herein and
in connection with the provision of certain utilities and other
infrastructure-related services equal to $6,696,000 (the “Annual Fee”) payable
in equal monthly installments in accordance with Section 5.3, commencing in the
first month following the Commencement Date. In addition to the Annual Fee,
Operator shall pay to the Company a monthly fee of $21,406.92 commencing
following the Commencement Date and continuing until the date on which the 24”
PNG Pipeline is placed into service. The Annual Fee for the 2017 fiscal year
shall be prorated based on the number of days from the Commencement Date to
December 31, 2017. At the end of each calendar year, the Company will have the
right to submit to the Operator a proposal to increase the amount of the Annual
Fee for the upcoming year if the Company believes, in good faith, that for the
services as set forth herein, the utilities and other infrastructure-related
services performed by the Company Parties for the benefit of the Operator
Parties for the upcoming year justify payment greater than the Annual Fee for
such year. If the Company submits such a proposal to the Operator, the Operator
agrees that it will negotiate in good faith with the Company to determine if the
Annual Fee for the upcoming year should be increased and, if so, the amount of
such increase. If the Parties cannot agree to the amount of an increase in the
Annual Fee for that year, then the increase amount shall become an Arbitrable
Dispute and governed in accordance with Section 22.3. Until the Parties are able
to agree on the Annual Fee increase amount, if any, the Annual Fee for the
preceding year shall continue to be the applicable fee and any subsequent
increase decided upon shall be applied retroactively to the start of the year.
5.3Billing. The Company shall provide monthly invoices to the Operator for all
reimbursements payable under this Agreement and the Operator shall reimburse the
Company as specified in the monthly invoices within ten (10) days after its
receipt of such invoice; provided, however, that notwithstanding anything herein
to the contrary, no reimbursements


19

--------------------------------------------------------------------------------





shall be made hereunder to the extent such reimbursements are made pursuant to
the Omnibus Agreement. The Company shall also include in such monthly invoices
the applicable amount of the Annual Fee owed by the Operator and the Operator
shall pay the Annual Fee as specified in the monthly invoices within ten
(10) days after its receipt of such invoice. Any past due reimbursements or fees
owed to the Company hereunder shall accrue interest, payable on demand, at the
Prime Rate plus 400 basis points from the due date of the reimbursement or fee
through the actual date of reimbursement or payment of the fee. Reimbursement or
payment of any fee pursuant to this Section 5.3 shall be made by wire transfer
of immediately available funds to an account designated in writing by the
Company. If any such reimbursement or fee shall be due and payable on a day that
is not a Business Day, such reimbursement or fee shall be due and payable on the
next succeeding Business Day. Notwithstanding any other provision in this
Agreement, the Company shall have up to thirty (30) days after the end of a
calendar quarter to issue an invoice to true-up all amounts owed by each party
under this Agreement during the calendar quarter so ended.
5.4Contents of Invoices. Any invoice delivered by the Company to the Operator
pursuant to Section 5.3 above shall set forth in detail the Company’s
calculation of the charges for the Personnel Duties, the Company Services and
the Ancillary Company Services, and shall be accompanied by information
reasonably sufficient for the Operator to determine the accuracy of such
invoice.
5.5Reimbursement Disputes. Notwithstanding any other provision of this Article
5, if the Operator in good faith disputes the correctness of any invoice
submitted by the Company, the Operator shall promptly submit to the Company a
written statement detailing the specific items disputed and shall reimburse the
undisputed portion of the invoice within the time period specified for
reimbursement hereunder. Any disputed items shall be subject to the dispute
resolution procedures in Article 22, and any reimbursement determined to be due
pursuant to said dispute resolution shall bear interest at the Prime Rate plus
400 basis points from the date on which said reimbursement otherwise would have
been payable hereunder to the date such reimbursement is actually received by
the Company.
ARTICLE 6
FEE ADJUSTMENTS
6.1Capital Expenditures.
(a)If during the course of the Term the Company determines that it is necessary
to make certain Capital Expenditures related to the Company Services and the
Ancillary Company Services, the Company may notify the Operator in writing of
its desire to have the Operator pay for the Operator’s applicable portion of the
cost of such Capital Expenditure.
(b)If within sixty (60) days after the Company provides the written notice
requesting Capital Expenditures the Parties have not reached agreement on the
need for such Capital Expenditures, then the matter shall become an Arbitrable
Dispute and governed in accordance with Article 22. For the avoidance of doubt,
if the Company’s Capital Expenditures are not approved, and the Company chooses
to make such Capital Expenditures, the Company agrees to bear all costs
associated therewith.


20

--------------------------------------------------------------------------------





(c)Notwithstanding anything to the contrary contained herein, in lieu of
participating in the Capital Expenditures the Operator may choose at any time to
terminate all of the Personnel Duties, Company Services and the Ancillary
Company Services related to such Capital Expenditure.
ARTICLE 7
ACCESS AND AUDIT RIGHTS
The Parties and their respective representatives, upon reasonable notice and
during normal working hours, shall have access to the accounting records and
other documents maintained by the Counterparty, or any of its contractors and
agents, which relate to this Agreement, and shall have the right to audit such
records at any reasonable time or times during the Term and for a period of up
to two (2) years after termination of this Agreement. The Party performing such
audit shall have the right to conduct such audit no more than twice per calendar
year and each audit shall be limited in time to no more than the present and
prior two (2) calendar years. Claims as to defects in quality shall be made by
written notice within ninety (90) days after the delivery in question or shall
be deemed to have been waived. The right to inspect or audit such records shall
survive termination of this Agreement for a period of two (2) years following
the end of the Term. Each Party shall preserve, and shall cause all contractors
or agents to preserve, all of the aforesaid documents for a period of at least
two (2) years from the end of the Term. Notwithstanding any of the foregoing, if
an Event of Default has occurred and is continuing with respect to a specific
Party, the Counterparty shall have unlimited and unrestricted access to the
accounting records and other documents maintained by the Counterparty, for so
long as such Event of Default continues.
ARTICLE 8
ADDITIONAL COVENANTS
8.1Required Permits. During the Term, unless required by Applicable Law to be
held by the Company Parties, the Operator shall, at its sole cost and expense,
obtain, apply for, maintain, monitor, renew, and modify, as appropriate, any
license, authorization, certification, filing, recording, permit, waiver,
exception, variance, franchise, order or other approval with or of any
Governmental Authority pertaining or relating to the operation of the Terminal
(the “Required Permits”) as currently operated; provided, however, that if any
Required Permits require the signature of, or any action by, any of the Company
Parties, the Company shall cause such Company Party to reasonably cooperate with
the Operator (at the Operator’s expense) so that the Operator may obtain and
maintain such Required Permits either for the Operator or the applicable
Operator Party. Neither the Company nor the Operator shall do anything in
connection with the performance of their respective obligations under this
Agreement that causes a termination or suspension of the Required Permits.
8.2Existing Obligations. The execution of this Agreement by the Parties does not
reduce any existing obligations of such Parties and does not confer any
obligation or responsibility on (a) the Company Parties in connection with:
(i) any existing or future environmental condition at the Terminal, including,
the presence of a regulated or hazardous substance on or in environmental media
at the Terminal (including the presence in surface water, groundwater, soils or
subsurface strata, or air), including the subsequent migration of any such
substance; (ii) any Environmental Law; (iii) the Required Permits; or (iv) any
requirements arising under or relating to any Applicable Law pertaining or
relating to the ownership and


21

--------------------------------------------------------------------------------





operation of the Terminal, or (b) the Operator Parties in connection with:
(i) any existing or future environmental condition at the Refinery, including,
the presence of a regulated or hazardous substance on or in environmental media
at the Refinery (including the presence in surface water, groundwater, soils or
subsurface strata, or air), including the subsequent migration of any such
substance; (ii) any Environmental Law; (iii) the Required Permits; or (iv) any
requirements arising under or relating to any Applicable Law pertaining or
relating to the ownership and operation of the Refinery.
8.3
Records.

(a)Each Party shall (i) maintain the records required to be maintained by
Applicable Law and shall make such records available to the other Parties upon
reasonable request and (ii) immediately notify the other Parties of any
violation or alleged violation of any Applicable Law relating to this Agreement
and, upon request, shall provide to the other Parties all evidence of
environmental inspections or audits by any Governmental Authority relating to
this Agreement.
(b)All records or documents provided by any Party to any other Party shall, to
the reasonable knowledge of the providing Party, accurately and completely
reflect the facts about the activities and transactions to which they relate.
Notwithstanding anything herein to the contrary, no Party shall be required to
provide to any other Party any document that is determined by the disclosing
Party’s legal counsel to be protected by an attorney-client privilege or
attorney work product doctrine. Each Party shall promptly notify the other
Parties if at any time such Party has reason to believe that any records or
documents previously provided to the other Party are no longer accurate or
complete.
ARTICLE 9
Representations
9.1Representations of the Operator Parties. The Operator Parties jointly and
severally represent and warrant to the Company Parties that (a) this Agreement,
the rights obtained and the duties and obligations assumed by the Operator
Parties hereunder, and the execution and performance of this Agreement by the
Operator Parties, do not directly or indirectly violate any Applicable Law with
respect to the Operator Parties or any of their properties or assets, the terms
and provisions of the Operator Parties’ organizational documents or any
agreement or instrument to which the Operator Parties or any of their properties
or assets are bound or subject; (b) the execution and delivery of this Agreement
by the Operator Parties has been authorized by all necessary action; (c) the
Operator Parties have the full and complete authority and power to enter into
this Agreement and to provide the services hereunder; (d) no further action on
behalf of the Operator Parties, or consents of any other party, are necessary
for the provision of services hereunder; and (e) upon execution and delivery by
the Operator Parties, this Agreement shall be a valid and binding agreement of
the Operator Parties enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).




22

--------------------------------------------------------------------------------





9.2Representations of the Company Parties . The Company Parties jointly and
severally represent and warrant to the Operator Parties that (a) this Agreement,
the rights obtained and the duties and obligations assumed by the Company
Parties hereunder, and the execution and performance of this Agreement by the
Company Parties, do not directly or indirectly violate any Applicable Law with
respect to the Company Parties or any of their property or assets, the terms and
provisions of the Company Parties’ organizational documents or any agreement or
instrument to which the Company Parties or any of their property or assets are
bound or subject; (b) the execution and delivery of this Agreement by the
Company Parties has been authorized by all necessary action; (c) the Company
Parties have the full and complete authority and power to enter into this
Agreement; (d) no further action on behalf of the Company Parties, or consents
of any other party, are necessary for the provision of services hereunder; and
(e) upon execution and delivery by the Company Parties, this Agreement shall be
a valid and binding agreement of the Company Parties enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).
ARTICLE 10
INSURANCE
Unless the Operator Parties provide notice that they will obtain insurance
coverage independently from the Company Parties, the Company, directly or
through one of its Affiliates, shall procure and maintain in full force and
effect throughout the Term insurance in sufficient amounts and coverage
consistent with Prudent Industry Practice similar to the coverage currently in
place for the officers, directors, and assets of the Operator Parties; provided,
however, that in either case, each Operator Party shall be the insured party
under its respective insurance policy.
ARTICLE 11
FORCE MAJEURE
11.1Force Majeure. In the event that a Party (the “Force Majeure Party”) is
rendered unable, wholly or in part, by a Force Majeure event to perform its
obligations under this Agreement, then such Party shall within a reasonable time
after the occurrence of such event of Force Majeure deliver to the Counterparty
written notice (a “Force Majeure Notice”) including full particulars of the
Force Majeure event, and the obligations of the Parties, to the extent they are
affected by the Force Majeure event, shall be suspended for the duration of any
inability so caused. The Force Majeure Party shall identify in such Force
Majeure Notice the approximate length of time that it believes in good faith
such Force Majeure event shall continue. The Operator shall be required to pay
any amounts accrued and due under this Agreement at the time of the start of the
Force Majeure event. The cause of the Force Majeure event shall so far as
possible be remedied with all reasonable efforts, except that no Party shall be
compelled to resolve any strikes, lockouts or other industrial or labor disputes
other than as it shall determine to be in its best interests. Prior to the
second (2nd) anniversary of the Commencement Date, any suspension of the
obligations of the Parties under this Section 11.1 as a result of a Force
Majeure event that adversely affects the Company’s ability to perform the
services it is required to perform under this Agreement shall extend the Term
for the same period of time as such Force Majeure event continues (up to a
maximum of one year) unless this Agreement is terminated under in accordance
with Section 2.4.


23

--------------------------------------------------------------------------------





ARTICLE 12
SERVICES COUNCIL
12.1Formation of Services Council. The Parties agree to form a Services Council
to handle the matters as described in this Article 12. Each Party may choose to
include in the Services Council meetings such knowledgeable Persons as may
assist either Party in their consultations.
12.2Meetings. The Services Council shall meet at such times as either Party may
reasonably request, or at such times as agreed by the Parties, to discuss any
aspect of the subject matter of this Agreement. It is the Parties’ intent that
the Services Council shall serve as the vehicle for complete and timely
communications about the operating plans of one Party that could materially
affect the operations of the other (including maintenance or repair activities,
approval of Capital Expenditures, or major changes in operations that could
result in a disruption of any Service or Ancillary Service), as well as a forum
for prompt resolution of any disputes in the initial meeting between the
Parties.
ARTICLE 13
EVENT OF DEFAULT: REMEDIES UPON EVENT OF DEFAULT
13.1Event of Default. Notwithstanding any other provision of this Agreement, but
subject to Article 22, the occurrence of any of the following shall constitute
an “Event of Default”:
(a)Operator fails to make a reimbursement or pay the Annual Fee when due
(i) under Article 5 within five (5) Business Days after a written demand
therefor or (ii) under any other provision hereof within seven (7) Business
Days;
(b)other than a default described in Sections 13.1(a) or 13.1(c), if the Company
Parties or the Operator Parties fail to perform any material obligation or
covenant made to the Counterparty under this Agreement, which is not cured to
the reasonable satisfaction of the Counterparty within fifteen (15) Business
Days after the date that such Party receives written notice that such obligation
or covenant has not been performed;
(c)any Party breaches any representation or warranty made by such Party
hereunder, or such warranty or representation proves to have been incorrect or
misleading in any material respect when made; provided, however, that if such
breach is curable, such breach is not cured to the reasonable satisfaction of
the Counterparty within fifteen (15) Business Days after the date that such
Party receives notice that corrective action is needed; or








24

--------------------------------------------------------------------------------





(d)any Party files a petition or otherwise commences or authorizes the
commencement of a proceeding or case under any bankruptcy, reorganization or
similar law for the protection of creditors, or have any such petition filed or
proceeding commenced against it and such proceeding is not dismissed for sixty
(60) days.
13.2Termination. Except as set forth in Section 13.1(d), without limiting any
other provision of this Agreement, if an Event of Default with respect to any
Party (such defaulting Party, the “Defaulting Party”) has occurred and is
continuing, the Non-Defaulting Party shall have the right, immediately and at
any time(s) thereafter, to suspend its performance or terminate this Agreement
upon written notice to the Defaulting Party.
13.3Set Off. If an Event of Default occurs, the Non-Defaulting Party may,
without limitation on its rights under this Article 13, set off amounts which
the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other agreement or contract or
otherwise and whether or not then due). Any net amount due hereunder shall be
payable by the Party owing such amount within one (1) Business Day of
termination.
13.4No Preclusion of Rights. The Non-Defaulting Party’s rights under this
Section 13.4 shall be in addition to, and not in limitation of, any other rights
which the Non‑Defaulting Party may have (whether by agreement, operation of law
or otherwise), including any rights of recoupment, setoff, combination of
accounts, as a secured party or under any other credit support. The Defaulting
Party shall indemnify and hold the Non-Defaulting Party harmless from all costs
and expenses, including reasonable attorney fees, incurred in the exercise of
any remedies hereunder.
ARTICLE 14
INDEMNIFICATION
14.1Indemnification by Operator. The Operator shall defend, indemnify and hold
harmless the Company Parties, their respective Affiliates, and their respective
directors, officers, employees, representatives, agents, contractors, successors
and permitted assigns (collectively, the “Company Indemnitees”) from and against
any Liabilities directly or indirectly arising out of (a) any breach by the
Operator Parties of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of the Operator Parties
made herein or in connection herewith proving to be false or misleading, (b) any
personal injury incurred by any representative of the Operator Parties
(including any Operator Inspector) while at the Refinery, (c) any failure by the
Operator Parties, their Affiliates or any of their respective employees,
representatives (including any Operator Inspector), agents or contractors to
comply with or observe any Applicable Law, or (d) injury, disease, or death of
any Person or damage to or loss of any property, fine or penalty, any of which
is caused by the Operator Parties, their Affiliates or any of their respective
employees, representatives (including any Operator Inspector), agents or
contractors in the exercise of any of the rights or obligations hereunder or the
handling or transportation of any crude oil hereunder, except to the extent of
the Company’s obligations under Section 14.2 below, and except to the extent
that such injury, disease, death, or damage to or loss of property, fine or
penalty was caused by the gross or sole negligence or willful misconduct on the
part of the Company Indemnitees, their Affiliates or any of their respective
employees, representatives, agents or contractors. Notwithstanding the
foregoing, the Operator’s liability to the Company Indemnitees pursuant to this
Section 14.1 shall be net


25

--------------------------------------------------------------------------------





of any insurance proceeds actually received by the Company Indemnitees or any of
their respective Affiliates from any third party with respect to or on account
of the damage or injury which is the subject of the indemnification claim. The
Company agrees that it shall, and shall cause the other Company Indemnitees to,
(i) use all commercially reasonable efforts to pursue the collection of all
insurance proceeds to which any of the Company Indemnitees are entitled with
respect to or on account of any such damage or injury, (ii) notify the Operator
of all potential claims against any third party for any such insurance proceeds,
and (iii) keep the Operator fully informed of the efforts of the Company
Indemnitees in pursuing collection of such insurance proceeds.
14.2Indemnification by Company. The Company shall defend, indemnify and hold
harmless the Operator Parties, their respective Affiliates, and their respective
directors, officers, employees, representatives, agents, contractors, successors
and permitted assigns (collectively, the “Operator Indemnitees”) from and
against any Liabilities directly or indirectly arising out of (a) any breach by
the Company Parties of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of the Company Parties
made herein or in connection herewith proving to be false or misleading, (b) any
personal injury incurred by any representative of the Company Parties (including
any Company Inspector) while at the Terminal, (c) any failure by the Company
Parties, their respective Affiliates or any of their respective employees,
representatives (including any Company Inspector), agents or contractors to
comply with or observe any Applicable Law, or (d) injury, disease, or death of
any Person or damage to or loss of any property, fine or penalty, any of which
is caused by the Company Parties, their respective Affiliates or any of their
respective employees, representatives (including any Company Inspector), agents
or contractors in the exercise of any of the rights or obligations hereunder or
the refining, transportation, handling and storage of any crude oil hereunder,
except to the extent of the Operator’s obligations under Section 14.1 above, and
except to the extent that such injury, disease, death, or damage to or loss of
property, fine or penalty was caused by the gross or sole negligence or willful
misconduct on the part of the Operator Indemnitees, their Affiliates or any of
their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, the Company’s liability to the Operator
Indemnitees pursuant to this Section 14.2 shall be net of any insurance proceeds
actually received by the Operator Indemnitees or any of their respective
Affiliates from any third party with respect to or on account of the damage or
injury which is the subject of the indemnification claim. The Operator agrees
that it shall, and shall cause the other Operator Indemnitees to, (i) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Operator Indemnitees are entitled with respect to
or on account of any such damage or injury, (ii) notify the Company of all
potential claims against any third party for any such insurance proceeds, and
(iii) keep the Company fully informed of the efforts of the Operator Indemnitees
in pursuing collection of such insurance proceeds.
14.3EXPRESS REMEDY. THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE
AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF
NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD
PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE
OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED
PARTIES.




26

--------------------------------------------------------------------------------





ARTICLE 15
LIMITATIONS ON DAMAGES
Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to any Counterparty or such other Party’s affiliated
Persons for any consequential, punitive, special, incidental or exemplary
damages, or for loss of profits or revenues (collectively referred to as
“Special Damages”) incurred by such Party or its affiliated Persons that arise
out of or relate to this Agreement, regardless of whether any such claim arises
under or results from contract, tort, or strict liability; provided, however,
that the foregoing limitation is not intended and shall not affect Special
Damages in connection with any third-party claim or imposed in favor of
unaffiliated Persons that are not Parties to this Agreement; provided, further,
that to the extent an indemnitor hereunder receives insurance proceeds with
respect to Special Damages that would be indemnified hereunder if not for this
Article 15, such indemnitor shall be liable up to the amount of such insurance
proceeds (net any deductible and premiums paid with respect thereto).
ARTICLE 16
CONFIDENTIALITY
16.1Obligations. Each Party shall use commercially reasonable efforts to retain
the Counterparty’s Confidential Information in confidence and not disclose the
same to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in this Section 16.1. Each Party
further agrees to take the same care with the Counterparty’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
16.2Required Disclosure. Notwithstanding Section 16.1 above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, including the rules and
regulations of the Securities and Exchange Commission, or is required to
disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall reasonably cooperate with
the disclosing Party (at the disclosing Party’s cost) in allowing the disclosing
Party to obtain such protective order or other relief.
16.3Return and Destruction of Information. Upon written request by the
disclosing Party, all of the disclosing Party’s Confidential Information in
whatever form shall be returned to the disclosing Party upon termination of this
Agreement or destroyed with destruction certified by the receiving Party,
without the receiving Party retaining copies thereof except that one copy of all
such Confidential Information may be retained by a Party’s legal department
solely to the extent that such Party is required to keep a copy of such
Confidential Information pursuant to Applicable Law, and the receiving Party
shall be entitled to retain any Confidential Information in the electronic form
or stored on automatic computer back-up archiving systems during the period such
backup or archived materials are retained under such


27

--------------------------------------------------------------------------------





Party’s customary procedures and policies; provided, however, that
notwithstanding any termination or expiration of this Agreement, any
Confidential Information retained by the receiving Party shall be maintained
subject to confidentiality pursuant to the terms of this Section 16.3, and such
archived or back-up Confidential Information shall not be accessed except as
required by Applicable Law for so long as such Confidential Information is
retained.
16.4Receiving Party Personnel. The receiving Party shall limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party shall be
made aware of the confidentiality provision of this Agreement, and shall be
required to abide by the terms thereof. Any third-party contractors that are
given access to Confidential Information of a disclosing Party pursuant to the
terms hereof shall be required to sign a written agreement pursuant to which
such Receiving Party Personnel agree to be bound by the provisions of this
Agreement, which written agreement shall expressly state that it is enforceable
against such Receiving Party Personnel by the disclosing Party.
16.5Survival. All audit rights under Article 7 and the obligation of
confidentiality under this Article 16 shall survive the termination of this
Agreement for a period of two (2) years.
ARTICLE 17
CHOICE OF LAW
This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Subject to Article 22, the Parties agree to the venue and jurisdiction of the
federal or state courts located in the State of Delaware for the adjudication of
all disputes arising out of this Agreement.
ARTICLE 18
ASSIGNMENT
18.1Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein. No Party shall have the right to assign
its rights or obligations under this Agreement without the prior written consent
of the other Parties hereto; provided, however, that the Operator may make a
collateral assignment of this Agreement solely to secure financing for the
Operator and its subsidiaries; provided, however, the Company may subcontract
any of the Company Services, Personnel Duties or Ancillary Company Services
provided by the Company hereunder so long as such Company Services, Personnel
Duties or Ancillary Company Services continue to be provided in a manner
consistent with past practices and Prudent Industry Practice.








28

--------------------------------------------------------------------------------





18.2Terms of Assignment. Any assignment that is not undertaken in accordance
with the provisions set forth above shall be null and void ab initio. A Party
making any assignment shall promptly notify the other Party of such assignment,
regardless of whether consent is required. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.
ARTICLE 19
NOTICES
All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given: (a) if by transmission by
facsimile or hand delivery, when delivered; (b) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (c) if mailed by an internationally recognized
overnight express mail service such as Federal Express or UPS, one (1) Business
Day after deposit therewith prepaid; or (d) if by email, one (1) Business Day
after delivery with receipt confirmed. All notices shall be addressed to the
Parties at the respective addresses as follows:
If to the Company Parties:
PBF Holding Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Matthew Lucey, President
Telecopy No: (973) 455-7500
Email: matthew.lucey@pbfenergy.com
with a copy, which shall not constitute notice, to:
PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Trecia Canty, General Counsel
Telecopy No: (973) 455-7500
Email: trecia.canty@pbfenergy.com
If to the Operator Parties:
PBF Logistics LP
c/o PBF Logistics GP LLC
2 One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Erik Young














29

--------------------------------------------------------------------------------





Telecopy No: (561) 899-4335
Email: erik.young@pbfenergy.com
with a copy, which shall not constitute notice, to:
PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Jim Fedena, Senior Vice President
Telecopy No: (973) 455-7500
Email: jim.fedena@pbfenergy.com
or to such other address or to such other person as either Party shall have last
designated by notice to the other Party.
ARTICLE 20
NO WAIVER; CUMULATIVE REMEDIES
20.1No Waivers. The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default under, this Agreement shall not operate or be construed as a waiver of
any other breach of that provision or as a waiver of any breach of another
provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.
20.2Cumulative Remedies. Each and every right granted to the Parties under this
Agreement or allowed it by law or equity, shall be cumulative and may be
exercised from time to time in accordance with the terms thereof and Applicable
Law.
ARTICLE 21
NATURE OF TRANSACTION, REGULATIONS OF PARTIES AND REGULATORY STATUS
21.1Independent Contractor. This Agreement shall not be construed as creating a
partnership, association or joint venture among the Parties. It is understood
that with respect to the services to be performed hereunder (a) the Operator
Parties are an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make the Operator Parties, or any employee or agent of the Operator
Parties, an agent or employee of the Company Parties, and (b) the Company
Parties are an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make the Company Parties, or any employee or agent of the Company
Parties, an agent or employee of the Operator Parties.
21.2No Agency. No Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person in the name of
other Party; to assume, create, or incur any liability of any kind, express or
implied, against or in the name of any of the other Party; or to otherwise act
as the representative of the other Party, unless expressly authorized in writing
by the other Party.


30

--------------------------------------------------------------------------------





21.3Regulatory Status. It is understood and agreed that neither Party is a
utility and is not holding itself out to the other Party, to any entity or to
the public at large to provide any utility service, and that by entering into
this Agreement and taking the actions it takes pursuant to this Agreement shall
not make it a utility or constitute providing utility service. Each Party agrees
that it shall not propose, advocate, support or claim in any manner that any
Service or Ancillary Service provided hereunder is a utility service or should
be regulated in any manner. In the event that any government agency issues a
decision, order or finding in any form that any Service provided herein is a
utility service or is subject to regulation, the Service or Ancillary Service in
question shall immediately terminate, and the Parties agree to work with each
other and any public utility commission to provide transition services.
ARTICLE 22
DISPUTE RESOLUTION
22.1Procedure. In the event a dispute arises between the Company Parties and the
Operator Parties regarding the application or interpretation of any provision of
this Agreement, the Parties agree to use the procedures in this Article 22 to
resolve any such disputes. Notwithstanding anything to the contrary contained
herein, either Party may seek a restraining order, temporary injunction, or
other provisional judicial relief if the Party in its sole judgment believes
that such action is necessary to avoid irreparable injury or to preserve the
status quo. The Parties will continue to participate in good faith in the
procedures in this Article 22 despite any request for provisional relief.
22.2Initial Resolution Attempts. Either Party may initiate the dispute
resolution procedures by sending written notice to the Counterparty specifically
stating the complaining Party’s claim and requesting dispute resolution in
accordance with this Article 22. The applicable statute of limitations shall be
tolled as of the date of such written notice. No Event of Default shall occur if
the subject matter underlying such potential Event of Default is the subject
matter of any dispute that is pending resolution or arbitration under this
Article 22 until such time that such dispute is resolved in accordance with this
Article 22.
(a)Within fourteen (14) days after the complaining Party delivers the complaint,
the Services Council shall hold a meeting to resolve the dispute.
(b)If the matter has not been resolved by the Services Council within
thirty (30) days of notice being delivered in accordance with Section 22.2(a),
unless the Services Council agrees to a longer period of time, the dispute shall
become an Arbitrable Dispute and become subject to Section 22.3.
22.3Arbitration. Any and all Arbitrable Disputes (except to the extent
injunctive relief is sought) shall be resolved through the use of binding
arbitration using, in the case of an Arbitrable Dispute involving a dispute of
an amount equal to or greater than $1,000,000 or non‑monetary relief, three
arbitrators, and in the case of an Arbitrable Dispute involving a dispute of an
amount less than $1,000,000, one arbitrator, in each case in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Article 22 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Article 22
shall control the rights and obligations of the Parties. Arbitration must be
initiated within the


31

--------------------------------------------------------------------------------





time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that Claimant elects to refer
the Arbitrable Dispute to binding arbitration. Claimant’s notice initiating
binding arbitration must identify the arbitrator Claimant has appointed.
Respondent shall respond to Claimant within thirty (30) days after receipt of
Claimant’s notice, identifying the arbitrator Respondent has appointed. If
Respondent fails for any reason to name an arbitrator within the 30-day period,
Claimant shall petition the American Arbitration Association for appointment of
an arbitrator for Respondent’s account. The two arbitrators so chosen shall
select a third arbitrator within thirty (30) days after the second arbitrator
has been appointed, and, in the of an Arbitrable Dispute involving a dispute of
an amount less than $1,000,000, such third arbitrator shall act as the sole
arbitrator, and the sole role of the first two arbitrators shall be to appoint
such third arbitrator. Claimant shall pay the compensation and expenses of the
arbitrator named by or for it, and Respondent shall pay the compensation and
expenses of the arbitrator named by or for it. The costs of petitioning for the
appointment of an arbitrator, if any, shall be paid by Respondent. Claimant and
Respondent shall each pay one-half of the compensation and expenses of the third
arbitrator. All arbitrators must (a) be neutral parties who have never been
officers, directors or employees of the Operator, the Company or any of their
Affiliates and (b) have not less than seven (7) years’ experience in the energy
industry. The hearing shall be conducted in the State of Delaware or the
Philadelphia Metropolitan area and commence within thirty (30) days after the
selection of the third arbitrator. The Company, the Operator and the arbitrators
shall proceed diligently and in good faith in order that the award may be made
as promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators shall be binding on and non-appealable by the
Parties hereto. The arbitrators shall have no right to grant or award Special
Damages. Notwithstanding anything herein the contrary, the Company may not
dispute any amounts with respect to an invoice delivered in accordance with
Article 5 that the Company has not objected to within one hundred twenty
(120) days of receipt thereof.
ARTICLE 23
GENERAL
23.1Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and the Parties
shall negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
23.2Entire Agreement. This Agreement and the Omnibus Agreement together
constitute the entire agreement among the Parties pertaining to the subject
matter hereof and supersede all prior agreements and understandings of the
Parties in connection therewith. No promise, representation or inducement has
been made by any of the Parties concerning the subject matter of this Agreement
and none of the Parties shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.


32

--------------------------------------------------------------------------------





23.3Time is of the Essence. Time is of the essence with respect to all aspects
of each Party’s performance of any obligations under this Agreement.
23.4No Third-Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.
23.5Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
23.6Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
[Remainder of Page Intentionally Left Blank]






33

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party hereto as caused this Agreement to be as of the
date first above written.
COMPANY:
PBF HOLDING COMPANY LLC


By: /s/ Trecia Canty        
Name: Trecia Canty    
Title: Secretary    


DELAWARE CITY REFINING:
DELAWARE CITY REFINING COMPANY LLC


By: /s/ Trecia Canty             
Name: Trecia Canty    
Title: Secretary    


TOLEDO REFINING:
TOLEDO REFINING COMPANY LLC


By: /s/ Trecia Canty             
Name: Trecia Canty    
Title: Secretary    


TORRANCE REFINING:
TORRANCE REFINING COMPANY LLC


By: /s/ Trecia Canty             
Name: Trecia Canty    
Title: Secretary    


TORRANCE LOGISTICS:
TORRANCE LOGISTICS COMPANY LLC


By: /s/ Trecia Canty             
Name: Trecia Canty    
Title: Secretary    


Signature Page to the Fifth Amended and Restated
Operation and Management Services and Secondment Agreement



--------------------------------------------------------------------------------





CHALMETTE REFINING:
CHALMETTE REFINING, L.L.C.


By: /s/ Trecia Canty             
Name:     Trecia Canty    
Title:     Secretary    


PAULSBORO REFINING COMPANY LLC


By: /s/ Trecia Canty             
Name:     Trecia Canty    
Title:     Secretary


GENERAL PARTNER:
PBF LOGISTICS GP LLC


By: /s/ Erik Young            
Name:     Erik Young    
Title:     Senior Vice President and Chief
Financial Officer    


OPERATOR:


PBF LOGISTICS LP
By: PBF LOGISTICS GP LLC, its general partner


By: /s/ Erik Young         
Name:     Erik Young    
Title:     Senior Vice President and Chief
Financial Officer    


OPERATOR SUBSIDIARIES:


DELAWARE CITY TERMINALING COMPANY LLC


By: /s/ Erik Young         
Name:     Erik Young    
Title:     Senior Vice President and Chief
Financial Officer    






Signature Page to the Fifth Amended and Restated
Operation and Management Services and Secondment Agreement



--------------------------------------------------------------------------------





TOLEDO TERMINALING COMPANY LLC


By: /s/ Erik Young         
Name:     Erik Young    
Title:     Senior Vice President and Chief
Financial Officer    


DELAWARE PIPELINE COMPANY LLC


By: /s/ Erik Young         
Name:     Erik Young    
Title:     Senior Vice President and Chief
Financial Officer    


DELAWARE CITY LOGISTICS COMPANY LLC


By: /s/ Erik Young         
Name:     Erik Young    
Title:     Senior Vice President and Chief
Financial Officer    


PBFX OPERATING COMPANY LLC


By: /s/ Erik Young         
Name:     Erik Young    
Title:     Senior Vice President and Chief
Financial Officer    






Signature Page to the Fifth Amended and Restated
Operation and Management Services and Secondment Agreement



--------------------------------------------------------------------------------






Exhibit A
Stormwater Discharge, Wastewater Treatment and Containment


Delaware City Refinery


West Ladder Rack
Delaware Products Rack


•
Sewer collection sumps in the area of the West Ladder Rack and the connecting
piping to the Refinery waste water treatment plant



Delaware Products Rack


•
Sewer collection sumps in the area of the Delaware Products Rack and the
connecting piping to the Refinery waste water treatment plant



Delaware Products Pipeline


•
Valved connection from the Delaware Products Pipeline storm sewer catch basin to
the Refinery landfill area.



•
Treatment at the Refinery Waste Water Treatment Plant or Offtest oil system for
oil accumulated and removed from the Delaware Products Pipeline storm water
catch basin or product collection sumps.



Toledo Refinery


•
Sewer line and piping to transport wastewater from sewer manhole #2004, located
at Tank Farm #2 to Veolia for treatment



•
Operating agreement with Veolia for on-site treatment of wastewater



Chalmette Refinery


Chalmette Tank
•
Sewer collection sump in the diked area surrounding the Chalmette Tank and the
connecting piping to the Refinery waste water treatment plant



•
Maintain Refinery’s existing containment area for use by Chalmette Tank























A-1





--------------------------------------------------------------------------------





Exhibit B


Steam


Delaware City Refinery


West Ladder Rack


•
175 psig steam piping delivery system at 75,000 lbs/hr from the natural gas
fired package boiler



•
Natural gas piping system to the package boiler



Delaware Products Rack


•
175 psig steam piping delivery system from the refinery steam system



Delaware Products Pipeline


•
175 psig steam piping delivery system from the refinery steam system to the
Pipeline Booster Station

































































B-1





--------------------------------------------------------------------------------





Exhibit C


Potable Water


Delaware City Refinery


Delaware Products Rack


•
Water supply contract with United Water (for bathroom use, not potable)



•
Potable water supply from the Refinery water system



Toledo Refinery


•
Potable water supply and firewater make up to #2 Tank Farm

















































































C-1





--------------------------------------------------------------------------------





Exhibit D


Roads and Grounds


Delaware City Refinery


•
Access roads and associated grounds through the refinery property to the West
Ladder Rack property, Delaware Products Rack and Delaware Products Pipeline



Chalmette Refinery


•
Access roads and associates grounds through the refinery property to the
Chalmette Tank























































































D-1





--------------------------------------------------------------------------------





Exhibit E


Sanitary Sewer


•
Not applicable























































































E-1





--------------------------------------------------------------------------------





Exhibit F


Electrical Power


Delaware City Refinery


•
One boiler and one turbo generator of the refinery electric power generation
unit.



•
Loop-Electrical distribution system from the Boiler House, through switchgear 2
and feeder 66



•
WLR-Electrical distribution system from the Boiler House, through switchgears 14
and 15, feeders 70 and 71 and switchgear 450



Delaware Products Pipeline


•
Electrical distribution system from the Boiler House, through switchgears 7 &
10, feeders 44 & 45, sub-station 401, 2400v MCA 401-C and 401-D, to the Booster
Pump Station pump motors



•
Electrical distribution system from the Boiler House, through switchgears 7 &
10, feeders 40/41, sub-station 402, 480v MCC 402-A, to the Booster Pump Station
MOV’s.



Toledo Refinery


•
Electrical power supply from Toledo Edison



•
Electrical distribution system through substation 2, located on refinery
property to substation 8, located on Tank Farm #2 property



Chalmette Refinery


•
Electrical power supply from Switchrack PE292

•
Electrical distribution system



































F-1





--------------------------------------------------------------------------------





Exhibit G


Emergency Response


Delaware City Refinery


•
Mutual Aid responders and equipment which would be needed in the event of a
spill, fire, medical or other emergency, including ambulance, foam and pumper
truck, foam supply



Toledo Refinery


•
Mutual Aid responders and equipment which would be needed in the event of a
spill, fire, medical or other emergency, including ambulance, foam and pumper
truck, foam supply





















































































G-1





--------------------------------------------------------------------------------





Exhibit H


Filter Press


•
Not applicable









































































































H-1





--------------------------------------------------------------------------------





Exhibit I


Fuel Gas


•
Not applicable









































































































I-1





--------------------------------------------------------------------------------





Exhibit J


API Solids


•
Not applicable









































































































J-1





--------------------------------------------------------------------------------





Exhibit K


Fire Water


Delaware City Refinery


•
Raw water supply from United Water



•
Fire water supply from the refinery firewater pumps and system piping



Toledo Refinery


•
Fire water supply and connected refinery pumps P-1916, P-1917, P-1918 and P‑1919



Chalmette Refinery


•
Raw water supply and interconnecting pipe











































































K-1





--------------------------------------------------------------------------------





Exhibit L


Instrument/Compressed Air


Delaware City Refinery


•
Single instrument air compressor rated at 350scfm at 85psig and associated
piping delivery system to the West Ladder Rack and Delaware Products Rack

































































































L-1





--------------------------------------------------------------------------------





Exhibit M


Rail Operations and Unloading


Delaware City Refinery


•
Railcar switching services to move railcars to and from the loop track, as
needed and unloading crude from railcars



•
West Ladder Rack



•
Railcar switching services to move railcars to and from the West Ladder Rack, as
needed, and unloading crude from railcars



Toledo Refinery


•
Maintenance and operational assistance to track crude unloading











































































M-1





--------------------------------------------------------------------------------





Exhibit N


Vent System


Delaware City Refinery


West Ladder Rack


•
Piping and compressor associated with the refinery lowline vent system



Delaware Products Rack


•
Piping and compressor associated with the refinery lowline vent system from the
loading arms





















































































N-1





--------------------------------------------------------------------------------





Exhibit O


Diesel


Delaware City Refinery


West Ladder Track


•
The supply and delivery of diesel fuel for the use in locomotive engines
supplied by the refinery through third party contract arrangement
















































































--------------------------------------------------------------------------------





Exhibit P


Nitrogen


Delaware City Refinery


West Ladder Rack


•
The supply and delivery of nitrogen by the refinery through third party contract
arrangements































































































P-1





--------------------------------------------------------------------------------





Exhibit Q


Natural Gas


Toledo Refinery


•
Natural gas supply to the operator building located on Tank Farm #2 property



































































































Q-1





--------------------------------------------------------------------------------





Exhibit R


Propane


Delaware City Refinery


•
Piping system from refinery propane storage tanks to the Delaware Products Rack
Vapor Combustion Unit












